DETAILED ACTION
The present Office Action is responsive to the After-Final Amendment received on March 3, 2022.	
AFCP 2.0 Request
	Applicants’ request to have the After-Final Amendment received on March 3, 2022 under AFCP 2.0 is acknowledged.
The request is denied because the entry of the amendment would necessitate further rejections for reasons set forth below.
Claims 2, 5, 6, and 8 are now subject to 112, 2nd rejections:
	Claim 1 has been amended to recite the actual nucleotide sequences of the forward primer (SEQ ID NO: 1), the reverse primer (SEQ ID NO: 2), the probe oligonucleotide (SEQ ID NO: 3), the aptamer oligonucleotide (SEQ ID NO: 6), the spacer for aptamer extension oligonucleotide (SEQ ID NO: 5), and the tether oligonucleotide (SEQ ID NO: 4).
	Therefore, each of the oligonucleotide sequences are now physically limited by their actual nucleotide sequences depicted by their respective SEQ ID Numbers.  Previous to the present amendment, claim 1 were generically recited and the dependent claims 3, 5, 6, and 8 further defined these sequences by their functionality.  However, because the presently amended claim 1 physically defines the sequences by their SEQ ID Numbers, their functionality does not further limit the limitations of claim 1.

	Similarly, claim 5 recites that the forward primer, reverse primer, and the probe amplify L. monocytogenes without amplifying non-targeted bacterial species.  However, the presently amendment claim 1 provides explicit sequences of the forward primer, reverse primer, and the probe sequence by their SEQ ID Numbers.  Claim 5, therefore, does not further limit the scope of parent claim 1.
Claims 6 and 8 also have the same analogous issues.
Cancellation of claims 3, 5, 6, and 8 are suggested.
Conclusion
	Because the After-Final Amendment is not entered, all rejections made of record in the Final Rejection mailed on December 13, 2021 are maintained.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 5, 2022
/YJK/